IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Edward Hammonds,                       :
                                       : No. 1870 C.D. 2015
                        Petitioner     : Submitted: March 4, 2016
                                       :
                 v.                    :
                                       :
Pennsylvania Board of                  :
Probation and Parole,                  :
                                       :
                        Respondent     :



PER CURIAM
                                     ORDER



     NOW, this 7th day of July, 2016, it is ordered that the above-captioned
Memorandum Opinion, filed May 12, 2016, shall be designated OPINION and shall
be REPORTED.